PER CURIAM.
We withdraw the previous opinion filed on May 21, 2003 and substitute the following.
Appellee plaintiffs sued appellant, as well as McDonald’s Corporation, as a result of a slip and fall in one of appellant’s stores in Leon County. The only basis on which venue could be proper in Palm Beach County, where this suit was filed, was if McDonalds was a party. Mc-Donalds’ motion for summary judgment was granted, with leave for plaintiffs to amend. Because McDonalds remains a party at this time, we must affirm, but we do so without prejudice to renewal of the motion to dismiss or transfer venue to *454Leon County, in the event McDonalds is no longer a party.
KLEIN, SHAHOOD and GROSS, JJ., concur.